Citation Nr: 0627245	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-20 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for tinnitus and 
assigned a 10 percent evaluation. 


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
which is currently evaluated as 10 percent disabling.  He 
asserts he warrants a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  
Rather, it allows for one 10 percent evaluation whether 
tinnitus is unilateral or bilateral.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of a 10 percent evaluation for each ear with 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  The veteran's claim fell under the 
stay.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted, which has allowed the Board to now consider 
the veteran's claim for increase.  

The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Further, the provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


